FILED
                                                                                         COURT OF APPEALS
                                                                                                DIVISION Ti

                                                                                        2015 HAY _ 5      AM 9: 28

                                                                                        STATE OF WASHINGTON

                                                                                         BY
                                                                                                        UTY




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                     DIVISION II

    In the Matter     of   the Personal Restraint Petition                             No. 46493 -4 -II
    of




    JD JONES BARTON,


                                          Petitioner.


                                                                              UNPUBLISHED OPINION




            WoxswICK, P. J. —             JD Jones Barton seeks relief from personal restraint imposed


following his 2013 pleas of guilty to two counts of second degree assault and one count of first

degree      unlawful possession of a       firearm.' He argues that ( 1) the jail' s certification of his jail time


is inaccurate because it did not include the time between his arrest, April 21, 2008, and his

arraignment,        June 24, 2008; (     2) the Department of Corrections ( DOC) has incorrectly calculated

his      sentence   because it did not   give   him jail time   and good   time   credits   for that period; ( 3) the State




1
    Barton originally       pleaded   guilty in 2008.        We remanded his judgment and sentence to the trial
court      because its 180 -month         sentence      exceeded   the statutory       maximum      sentence.    He was
resentenced in 2011 to a 156 -month sentence. We remanded that sentence to the trial court because
his trial counsel misadvised him as to the sentencing consequences of his plea. He withdrew his
2008 pleas of guilty but then pleaded guilty again in 2013 and again received a 156 -month
sentence, to be followed by an 18 -month term of community custody. He later filed a motion to
withdraw       his 2013      pleas   in the trial   court.    That court transferred his motion to this court for
consideration as a personal restraint petition under               CrR 7. 8( c)( 2).
No. 46493 -4 -II



breached the      plea agreement       by not   correctly calculating his       sentence; (   4) the failure to credit that


jail time and good time will cause him to serve more than the statutory maximum sentence for his

crimes; (   5) he is entitled to restoration of earned early release credits that he lost while serving his

2008 and 2011 judgments and sentences; and ( 6) the imposition of a term of community custody

causes his sentence to exceed the statutory maximum sentence for his crimes.

         As to issues ( 1) through ( 4), Barton has not shown that he is entitled to jail time credits or


good time credits against his 2013 judgment and sentence for the period from April 21, 2008 to

June 24, 2008.          He served that period in jail as a sanction for violations of his conditions of


community custody imposed following an earlier conviction. He received credit for that jail time

and good time against that sanction. RCW 9. 94A.505( 6) provides that credits for presentence jail


time can be made only against a judgment and sentence if the offender was in jail "solely in regard

to the   offense   for   which   the   offender   is   being   sentenced."     Barton did not serve the April to June


period   in jail solely for the        offenses   to    which   he   pleaded   guilty in 2013.      Therefore, he is not


entitled to credits for that period against both his 2008 sanction and his 2013 judgment and

sentence.    In   re   Pers. Restraint of Costello, 131 Wn.          App.    828, 833, 129 P. 3d 827 ( 2006). The jail


did not err in its certification, DOC did not err in calculating his sentence, the State did not breach

the plea agreement, and Barton will not be forced to serve more than the statutory maximum

sentence for his crimes.


          As to issue ( 5),    Barton fails to show that he has any right to the restoration of previously

lost   earned   early    release credits.    DOC has the authority to administer the earned early release

credit system,         RCW 9. 94A.729( 1)(      a),    and requiring restoration of previously lost earned early

release credit on account of a new              judgment       and sentence would      interfere    with   the   disciplinary
No. 46493 -4 -II



purpose of the earned early release credit system. In re Pers. Restraint of Williams, 121 Wn.2d

655, 661 -62, 853 P. 2d 444 ( 1993).


          As to issue ( 6),   the State concedes that because the trial court imposed the statutory

maximum sentence of 156 months of confinement ( 120 months for the crimes and 36 months for


the   firearm   enhancements),   the trial court erred in also imposing a term of community custody

because that term would cause Barton to serve more than the statutory maximum sentence. State

v.   Boyd, 174 Wn.2d 470, 473, 275 P. 3d 321 ( 2012). We accept the State' s concession.


          We grant Barton' s petition in part and remand his 2013 judgment and sentence to the trial


court for correction by deletion of the term of community custody. In all other respects, we deny

Barton' s petition and deny his request for monetary sanctions.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,

it is so ordered.




 We concur:




 MAXA, J.




 LLE, J.




                                                    3